Citation Nr: 1338833	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  05-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right thoracic outlet syndrome.

2.  Entitlement to a rating in excess of 10 percent for left thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which continued 10 percent ratings for right and left thoracic outlet syndrome.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing in April 2008.  A copy of the hearing transcript has been associated with the claims file.

The claim was then remanded by the Board in June 2008, May 2011, and April 2013.

In these prior remands, the Board identified claims by the Veteran that were referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  These include a claim for an increased rating for cervical radiculopathy with left arm involvement, and a claim for service connection for headaches secondary to bilateral thoracic outlet syndrome and cervical radiculopathy.  A review of the claims file indicates that, to date, no action has been taken on these claims.  They are again REFERRED to the AOJ for initial adjudication.


FINDINGS OF FACT

1.  Throughout the appeal period, right thoracic outlet syndrome was manifested by periods of diminished strength, but otherwise intact sensation and normal muscle tone.  The most probative evidence indicates "mild" to "moderate" incomplete paralysis.

2.  Prior to October 2, 2009, left thoracic outlet syndrome was manifested by periods of diminished strength, but otherwise intact sensation and normal muscle tone.

3.  From October 2, 2009, left thoracic outlet syndrome was manifested by paresthesias and dysesthesias, diminished sensation, and an inability to abduct the left arm more than 90 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right thoracic outlet syndrome have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8519 (2013).

2.  Prior to October 2, 2009, the criteria for a rating in excess of 10 percent for left thoracic outlet syndrome have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8519 (2013).

3.  From October 2, 2009, the criteria for a 20 percent rating for left thoracic outlet syndrome have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8519 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must also include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Although complete notice was not sent until after the initial adjudication of the Veteran's claims, via a letter dated in April 2013, this timing defect was "cured" when the case was readjudicated in a September 2013 supplemental statement of the case (SSOC) after the notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

B.  Duty to Assist

In accordance with the duty to assist, the Veteran's service treatment records, private treatment records, VA treatment records, lay statements, and hearing transcript have been associated with the claims file.  This evidence includes those records previously identified in the April 2013 remand.

The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right and left thoracic outlet syndrome.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The directives of the April 2013 Board remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of her claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Finally, the Veteran testified at Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified additional evidence needed to be obtained in support of her claim.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Furthermore, through the course of the prior remands, additional medical records were obtained.  Id.  

Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. § 4.40 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran's right and left thoracic outlet syndrome is rated under Diagnostic Code 8719, which provides for a 10 percent rating for moderate incomplete paralysis of the long thoracic nerve.  A higher 20 percent rating is warranted for severe incomplete paralysis.  Complete paralysis of the long thoracic nerve, including the inability to raise the arm above shoulder level and a winged scapula deformity, warrants a 30 percent rating for the major (dominant) extremity, and a 20 percent rating for the minor (non-dominant) extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8719.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The words "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

B.  Evidence

On July 2001 VA examination, the Veteran reported numbness in both hands, worse on the left than the right.  On examination, Tinel's sign was positive, greater on the left side.  No muscle atrophy was noted.  Sensation was diminished in the bilateral hands and forearms.  Strength in the left biceps and triceps was 4/5.  Triceps and brachioradialis reflexes were absent bilaterally.

Private records dated November 2002 show the Veteran reported numbness and tingling in the left hand, specifically in the third, fourth, and fifth fingers.  On examination, muscle tone and strength was preserved bilaterally.  There was no sensory deficit to light touch, pin prick, vibration, or positional sense.

VA records dated December 2004 reflect complaints of numbness and pain down the left arm.  

In July 2005, the Veteran complained of neck pain radiating into the left arm.  At times, she also experienced numbness and tingling in her hand.  Pain was rated as 7/10 to 8/10 in severity.  She denied any symptoms in her right arm.  On examination, sensation was grossly intact to light touch.  Reflexes were symmetric.  There was no evidence of muscle atrophy in the arms.

The Veteran testified at an April 2008 Board hearing.  She stated that her thoracic outlet syndrome interfered with her sleep.  Her husband stated that he would get things for her, such as pots and pans, because she may drop them.  He also accompanied her up the stairs in their house to keep her from falling.  She concluded by noting that she had problems with driving, reaching, and activities involving strength and dexterity.

VA records dated December 2008 noted muscle strength of 4/5 bilaterally.  Reflexes were absent.

Additional records dated August 2009 show the Veteran reported difficulty reaching with her left upper extremity.  On examination, sensation was grossly intact to light touch.  Strength in the right extremity ranged from 2- in the shoulder to 4 in the upper trapezius.  Strength in the left upper extremity ranged from 2- in the shoulder to 4- in the upper trapezius.  However, separate VA records from August 2009 noted normal strength in the upper extremities.  Sensation was again intact, and reflexes were symmetrical.  There was no indication of muscle atrophy.

Private records dated August 2009 normal strength without muscle atrophy.  Sensation was intact to light touch.  Reflexes were symmetrical.

VA records from October 2009 reflect normal muscle strength and sensation bilaterally.  However, paresthesias and dysesthesias were present in the left arm.

In April 2010, strength was noted to be 4/5 bilaterally.  Reflexes were intact.

Private records dated May 2011 noted complaints of left arm pain.  Examination revealed dysesthesias in the left upper extremity.  Additional records dated June 2011 noted bilateral pain, greater on the left side.  The Veteran also reported numbness and tingling in the first three fingers of her left hand.  Examination revealed normal muscle strength and tone, with no atrophy.  Sensation to pinprick was reduced on the left side.

A June 2011 VA examination shows the Veteran reported pain and paresthesias radiating down both arms.  This resulted in difficulty with pushing and overhead reaching.  On examination, strength was 4/5.  The examiner diagnosed moderate to severe thoracic outlet syndrome of both upper extremities.

An additional VA examination in July 2011 shows the Veteran reported numbness in the hands, including dropping objects.  On examination, bilateral strength was 4/5.  Sensation was normal for pinprick, light touch, and vibration.  Deep tendon reflexes were normal and equal bilaterally.  The examiner diagnosed moderate bilateral thoracic outlet syndrome.

VA records dated August 2011 noted paresthesias in the left arm and shoulder.  Strength was 5/5 bilaterally.  Additional records dated April 2012 noted no paresthesias.

A VA opinion was obtained in July 2012.  However, this examiner only provided an opinion regarding etiology, which is not at issue in this case.

Private records dated February 2013 and March 2013 noted complaints of transient pain and tingling in the left upper extremity.  Examination revealed normal reflexes, strength, and muscle tone.

A May 2013 VA examination reflects the Veteran reported that her right side was "not as bad" as her left side.  She could not open anything with her left hand, and could hardly drive.  Examination was notable for left arm abduction of less than 90 degrees.  An electromyographic study was negative.  The examiner stated that right thoracic outlet syndrome was mild, and left thoracic outlet syndrome was moderate.

C.  Analysis

The evidence indicates that the Veteran is right-handed, and therefore her right upper extremity is considered the major extremity and her left extremity is considered the minor extremity for rating purposes.

In addition, the Board notes that the Veteran is service-connected for left arm cervical radiculopathy.  The rating assigned for left arm thoracic outlet syndrome, to the extent possible, reflects only impairment that can be attributed that specific condition.  See 38 C.F.R. § 4.14.

Based on the evidence, a higher rating for right arm thoracic outlet syndrome is not warranted.  A higher 20 percent rating is appropriate for "severe" incomplete paralysis of the long thoracic nerve.  At no time does the evidence during the appeal period reflect this level of impairment.  Several entries in the Veteran's treatment records show that complaints associated with her left arm are consistently greater than her right arm.  The May 2013 VA examiner noted that the right arm disability was "mild," and the July 2011 examiner noted it to be "moderate."  As stated above, these descriptive statements regarding severity are not dispositive.  However, the Board finds them to nonetheless be probative in assigning an evaluation.  Notably, the June 2011 examiner stated that right arm thoracic outlet syndrome was "moderate to severe."  While the Board has considered this statement, the only objective finding reported during this examination was strength of 4/5.  This finding, alone, does not reflect a "severe" level of incomplete paralysis.  Therefore, while the June 2011 examiner's statement has been considered, the Board finds it to be less probative than other examiners' statements, which are predicated on more detailed physical findings.  The remainder of the evidence does not show severe incomplete paralysis.  Sensation was diminished in July 2001, but otherwise intact for the remainder of the appeal period.  There were no paresthesias or dysesthesias in the right arm.  Strength was noted to be diminished at times, but not to an extent to indicate a severe level of impairment.

With respect to the left arm, the Board finds that a staged rating is warranted.  Prior to October 2, 2009, a rating in excess of 10 percent is not warranted.  Similar to the right arm, the evidence reflects some diminished sensation in July 2001, but otherwise intact sensation during the remaining period.  Strength was also diminished, but not to an extent consistent with "severe" incomplete paralysis.  There were no paresthesias or dysesthesias in the left arm.

From October 2, 2009, a higher 20 percent rating is warranted.  Records from that date reflect the presence of paresthesias and dysesthesias in the left arm.  Dysesthesias were again noted in May 2011, and diminished sensation was noted in June 2011.  During the May 2013 examination, the Veteran had left arm abduction of less than 90 degrees.  These findings are consistent with a "severe" level of incomplete paralysis, and therefore a 20 percent rating is warranted from October 2, 2009.

A 20 percent rating is the maximum rating available for minor extremities under Diagnostic Code 8719.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as pain and numbness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, when viewed with the medical evidence of record, the Veteran's account of her symptomatology describes ratings consistent with the assigned ratings.


D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left thoracic outlet syndrome with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  In other words, the Veteran's symptoms of pain, diminished pulses, and paresthesias are all contemplated by the assigned ratings.  There is no indication that the Veteran's conditions result in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

A rating in excess of 10 percent for right thoracic outlet syndrome is denied.

A rating in excess of 10 percent for left thoracic outlet syndrome is denied prior to October 2, 2009.

A 20 percent rating for left thoracic outlet syndrome is granted from October 2, 2009, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


